Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 03/15/2022 and in response to the response/election to the restriction received on 08/18/2022.
In accordance with Applicant’s amendment, claims 1-6, 8-9, 12-15, and 17 are amended, claims 11 and 18-21 are cancelled, and claims 22-25 are added as new claims. In response to the restriction mailed on 07/01/2022, applicant elected Group II (claims 1-6, 8-9, 12-17, and 22-23) without traverse, and therefore Group I (claims 24-25) are withdrawn from prosecution.  Claims 1-6, 8-9, 12-17, and 22-23 are currently pending.

Election/Restriction
Applicant’s election without traverse of claims 1-6, 8-9, 12-17, and 22-23 (Group II) in the reply filed on 08/18/2022 is acknowledged.
Claims 24-25 (Group I) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §102(a)(2) rejection of claims 1-2, 9, 11, and 18-19 is withdrawn in response to applicant’s amendment.
A new ground of rejection is applied to claims 1-3, 9, and 12-13 and under §103 in the instant office action.

Response to Arguments
§101 Arguments - Applicant’s arguments (Remarks at pg. 10) with respect to the §101 rejection are primarily raised in support of the amendments and are therefore believed to be fully addressed via the updated §101 rejection below.

§102/§103 Arguments - Applicant's arguments (Remarks at pgs. 14-17) with respect to the §102(a)(1) and §103 rejections  applied to the claims in the previous Office Action have been considered, but are primarily raised against the “Theranos” reference and raised in support of the extensive claim amendments and new claims 22-23, which are therefore moot in view of removal of the Theranos reference, in view of the new references cited in support of the new ground of rejection  under §103 applied to claims 1-3, 9, and 1-13 in the instant office action, and in view of withdrawal of the prior art rejection previously applied to claims 4-6, 8, and 14-17, and in view of the absence of a prior art rejection applied to claims 22-23. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-9, 12-17, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-6, 8-9, 12-17, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-6, 8, and 22) and computer program product (claims 9, 12-17, and 23) are directed to at least one of the eligible categories of subject matter under §101 (process and article of manufacture), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions or managing personal behavior (e.g., following rules/instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion) and thus fall under the “Mental Processes” abstract idea grouping as well.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
defining a demand profile of a demand for tests to be performed at a laboratory by performing acts comprising, for each type of test from a set of types of tests performed by the laboratory, defining demand for that type of test based on an average expected number of tests of that type to be performed at the laboratory during a defined period (The “defining” step encompasses managing commercial interactions or personal behavior because this activity is directly in support of business activity [e.g., estimating demand for a product/service], as well as a rule/instruction related thereto [i.e., demand is based on an average for teach type for a defined period], and also can be performed as a mental step since it can be performed in the human mind, such as by defining the demand profile vial human evaluation, judgment, or opinion); and
providing an allocation of reagents among a plurality of laboratory analytics instruments for satisfying the demand for tests, based on optimizing a cost associated with performing tests at the laboratory during the define period using: i) the demand profile; and ii) a set of equations relating costs and amounts required for tests, and reagent capacities of the plurality of laboratory analytic instruments (The “providing an allocation” step encompasses managing commercial interactions or personal behavior tied to business activity because the allocation is directly in support of business activity [e.g., deciding a resource allocation for satisfying lab tests based on demand in view of costs related thereto], and also can be performed as a mental step since “providing an allocation” can be implemented in the human mind, such as vial human evaluation, judgment, or opinion by simply deciding a quantity of reagent or, e.g., by writing the quantity allocated on a piece of paper based on demand profile and calculations concerning cost/amount/capacity.  Even if the “set of equations” is not deemed to fall under “mental processes” or “certain methods of organizing human activity,” which is not conceded since the set of equations is recited broadly and could be performed by a human with the aid of pen/paper, the “set of equations” relied on for optimizing a cost would nevertheless fall within the “Mathematical Concepts” abstract idea grouping.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test)).
Independent claim 9 recites similar limitations as those discussed above and is therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent 1 does not recite any additional elements, however independent claim 9 recites the additional elements a computer program product comprising a non-transitory computer readable medium storing instructions.  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment). See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent 1 does not recite any additional elements, however independent claim 9 recites the additional elements a computer program product comprising a non-transitory computer readable medium storing instructions.  These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-6, 8, 12-17, and 22-23 recite the same abstract ideas as the independent claims along with further steps/details for managing commercial interactions or managing personal behavior (e.g., following rules/instructions) and that can be performed in the human mind (including observation, evaluation, judgment, opinion), and have been determined to merely refine the abstract idea itself without introducing any additional elements.  Although claims 22-23 recite sets of equations relating costs and amounts of reagents required for tests and reagent capacities of the plurality of analytic instruments, it is noted that even if the “set of equations” is not deemed to fall under “mental processes” or “certain methods of organizing human activity” abstract idea groupings, which is not conceded since the set of equations is recited broadly and could be performed by a human with the aid of pen/paper, the “set of equations” nevertheless fall within the “Mathematical Concepts” abstract idea grouping.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test).  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. §103 as unpatentable over Miller (US 2005/0014285) in view of Ackermann et al. (US 2016/0299164, hereinafter “Ackermann”).

Claims 1/9:  As per claim 1, Miller teaches a method comprising:
a) defining a demand profile of a demand  for tests to be performed at a laboratory by performing acts comprising, for each type of test from a set of types of tests performed by the laboratory, defining demand for that type of test based on an average expected number of tests of that type to be performed at the laboratory during a defined period (paragraphs 29, 32-35, Table 2, and claim 1:  A very simplified illustration of the present invention may be found in Table 2, wherein an average assay demand is conducted on Monday, using the most recent historical Tuesday assay demand for the four previous Tuesdays, for Total CO2, Creatinine, and BUN is 1255, 1140, and 1050, respectively; The basis for a specifically defined time period assay demand load analysis is due to several factors among which are a range of social practices, for example, sporting events typically being on weekends and/or increased social events at holidays and the like. In addition, for reasons of efficiency, some clinical laboratories schedule select assays, for example, PSA tests, on a certain day near middle of the week, and some out-patient tests, for example glucose, are scheduled earlier in the week. Finally, certain surgeons schedule select types of surgery early In the week and other types of surgery near the end of the week, resulting in different daily patterns of pre-operation patient assays);
providing an allocation of reagents among a plurality of laboratory analytics instruments for satisfying the demand for tests, based on optimizing … associated with performing tests at the laboratory during the defined period using: the demand profile (paragraphs 32-35 and claim 1: identify those reagent containers 30 and vial containers 30A that need to be placed by an operator into tray 29 on Tuesday so that analyzer 10 will be equipped with a full inventory of reagents and calibration and Quality Control solutions with which to conduct the Tuesday assay demand pattern; resupplying reagents and calibration and Quality Control solutions is then repeated on Tuesday mathematically average the assay demand pattern for those previous 4 Wednesdays to produce an average assay demand for Wednesdays for all assays analyzer 10 is equipped to perform, so that analyzer 10 may be equipped by means of the present invention with a full inventory of reagents and calibration and Quality Control solutions with which to conduct the Wednesday assay demand pattern. This specifically defined time period assay demand analysis and resupply method is continuously conducted daily throughout the week and then repeated on a weekly basis; In view of the number of assays that may be conducted in single different reagent containers 30 containing the reagents needed to perform Total CO2, Creatinine, and BUN assays, and considering the on-board inventory of the different reagent containers 30 as indicated, it is clear that 1 additional reagent container 30 for Total C02 is needed for Tuesday and that 2 additional reagent containers 30 for Creatinine and BUN is needed for Tuesday. This information is provided as described above so that the requisite different reagent containers 30 may be timely supplied into tray 29 of analyzer and shuttled throughout analyzer 10 as required by shuttle system like seen in FIG. 6 in order to maintain a continuous throughput within analyzer).

Miller does not explicitly teach:
optimizing a cost; and
ii) a set of equations relating costs and amounts required for tests, and reagent capacities of the plurality of laboratory analytic instruments.

Ackermann teaches:
optimizing a cost (paragraphs 12, 57, and claim 4: provides higher processing throughput and workflow efficiency as well as optimal use of reagents, thereby ensuring reagent availability when needed and minimizing the risk of wasting valuable reagents; According to another rule, the higher the relative cost of the reagent type, the smaller the volume. The term “relative cost” can refer to the manufacturing costs, material costs and product costs in general that typically relate to higher commercial prices in comparison to other reagent types; wherein the threshold value is user configurable and/or is reagent type and/or test specific and is set according to any one or more of the following rules: the shorter the open container stability time of the reagent type, the lower the threshold value, the higher the relative cost of the reagent type); and
ii) a set of equations relating costs and amounts required for tests, and reagent capacities of the plurality of laboratory analytic instruments (paragraphs 56-59, 62, 75, and claims 1 and 4:  e.g.,  controller can calculate a volume of a reconstituted reagent type that can be required for testing according to a received number or an expected number of test orders requiring that reagent type; controller programmed to instruct the reagent reconstitution device to automatically reconstitute a volume of a selected reagent type in one or more reagent containers, wherein the controller calculates the volume based at least on an open container stability time (OCS) of the reconstituted reagent type for each reagent container and on a number of tests that can be carried out within the open container stability time (OCS) of the reconstituted reagent type; where the controller may provide recommendation about the value to be set and/or to warn in case a calculated maximum volume is exceeded or prevent that a calculated maximum volume is exceeded; wherein the calculated volume is reagent type and/or test specific and the controller calculates the volume also according to any one or more of the following rules: the shorter the open container stability time (OCS) of the reagent type, the smaller the volume, the higher the relative cost of the reagent type, the smaller the volume, the lower the frequency of occurring test orders to be carried out with the reagent type, the smaller the volume; and/or wherein the threshold value is user configurable and/or is reagent type and/or test specific and is set according to any one or more of the following rules: the shorter the open container stability time of the reagent type, the lower the threshold value, the higher the relative cost of the reagent type, the lower the threshold value, the lower the frequency of occurring test orders to be carried out with the reagent type, the lower the threshold value; controller may apply one or more rules or combinations thereof in the calculation. For example, according to one rule, the shorter the open container stability time of a reagent type, the smaller the volume. According to another rule, the higher the relative cost of the reagent type, the smaller the volume…According to another rule, the lower the frequency of occurring test orders to be carried out with the reagent type, the smaller the volume; depending on the shape and capacity of a reagent container and the pipetting method used to withdraw reconstituted reagent from the reagent container, it can be that some reconstituted reagent volume can remain unused in the reagent container and cannot therefore be counted for as available volume. This lost volume can be referred to as dead volume and may be excluded from the calculation; According to another rule, the higher the relative cost of the reagent type, the lower the threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with Ackermann because the references are analogous since they are each directed to features for optimizing the allocation of reagents pursuant to fulfilling lab testing orders, which is within Applicant’s field of endeavor of lab reagent allocation based on demand and cost considerations, and because modifying the teachings of Miller by incorporating Ackermann’s cost optimization features based on equations relating costs/amounts required for tests and reagent capacities of lab instruments, as claimed, would serve the motivation in the art to improve operational efficiency in handling of patient samples and reagents (Miller at paragraph 3), and to provide the advantage of saving reagent, presumably reducing costs based thereon (Ackermann at paragraph 75).

Claim 9 is directed to a computer program product comprising a non-transitory computer readable medium that configures a computer to perform substantially similar limitations as those recited in claim 1 and addressed above.  Miller, in view of Ackermann, teaches a computer program product comprising a non-transitory computer readable medium for performing the limitations addressed above (Miller at paragraph 17: Analyzer 10 is controlled by software executed by the computer 15 based on computer programs written in a machine language like that used on the Dimension.RTM. clinical chemistry analyzer sold by Dade Behring Inc, of Deerfield, Ill., and widely used by those skilled in the art of computer-based electromechanical control programming. Computer 15 also executes application software programs for performing assays conducted by various analyzing means 17 within analyzer; See also, Ackermann at paragraph 52: running a computer-readable program), and therefore claim 9 is rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:  Miller further teaches wherein: a) the allocation comprises, for each of the plurality of laboratory analytic instruments, an allocation of reagents for that laboratory analytic instrument (paragraphs 32-35: e.g., Computer 15 is further programmed to examine the on-board inventory of reagents in containers 30 and calibration and Quality Control solutions in vials 30V already existing within storage areas 26, 27 and 28 on Monday. Next, computer 15 is programmed to determine the difference between the anticipated Tuesday assay demand pattern and the Monday on-board inventory of reagents and calibration and Quality Control solutions in order to identify those reagent containers 30 and vial containers 30A that need to be placed by an operator into tray 29 on Tuesday so that analyzer 10 will be equipped with a full inventory of reagents and calibration and Quality Control solutions with which to conduct the Tuesday assay demand pattern); and b) the method comprises, for each of the plurality of laboratory analytic instruments, stocking that laboratory analytic instrument with reagents in accordance with the allocation for that laboratory analytic instrument (paragraphs 3, 24, 28, and 30-33:  maintain an adequate Inventory of reagents, quality control, and calibration solutions on-board and readily available such analyzers; Using this consumption data, time, and current reagent container 30 and calibration vial container 30A inventory data of already on-board standard chemical solutions within storage areas 26, 27 and 28, computer 15 is programmed to make an inventory demand analysis for specifically defined time periods so as to determine future assay inventory demands for the specifically defined time periods and display or issue to an operator a list of all of the reagent containers 30 and calibration/Quality Control vial containers 30A that will be needed in the future in a timely manner prior to the actual need of said reagent container 30 and calibration/Quality Control vial containers 30A. In some instances, reagents in reagent container 30 must be hydrated or diluted prior to use and such a time factor must also be included in the inventory demand analysis. Addition of said reagent containers 30 and calibration/Quality Control vial containers 30A by an operator insures sufficient reagent and calibration solution supply to meet future needs of analyze; The external computer systems use the consumption data to determine the need for re-order of reagent containers 30 and vial containers 30A in a timely manner so as to ensure that the reagents in reagent containers 30 and standard chemical solutions in vial containers 30A are available in local inventory for future use).

Claims 3 and 12-13 are rejected under 35 U.S.C. §103 as unpatentable over Miller (US 2005/0014285) in view of Ackermann et al. (US 2016/0299164, hereinafter “Ackermann”), as applied to claims 2 and 9 above, and further in view of Choubey et al. (US 2009/0254362, hereinafter “Choubey”).

Claim 3:  With respect to the limitation of wherein: a) the plurality of laboratory analytic instruments comprises a laboratory analytic instrument not present at the laboratory at the time the allocation of the allocation of reagents among the plurality of laboratory analytic instruments is provided; and b) the method comprises providing a recommendation to purchase one or more laboratory analytic instruments not already present at the laboratory, Miller further teaches wherein: a) the plurality of laboratory analytic instruments comprises a laboratory analytic instrument … at the time the allocation of the allocation of reagents among the plurality of laboratory analytic instruments is provided  (paragraphs 24, 26, 32-35, claim 1, and Figs. 1-8: e.g., vial containers; reagent container trays; identify those reagent containers 30 and vial containers 30A that need to be placed by an operator into tray 29 on Tuesday so that analyzer 10 will be equipped with a full inventory of reagents and calibration and Quality Control solutions with which to conduct the Tuesday assay demand pattern; resupplying reagents and calibration and Quality Control solutions is then repeated on Tuesday mathematically average the assay demand pattern for those previous 4 Wednesdays to produce an average assay demand for Wednesdays for all assays analyzer 10 is equipped to perform, so that analyzer 10 may be equipped by means of the present invention with a full inventory of reagents and calibration and Quality Control solutions with which to conduct the Wednesday assay demand pattern. This specifically defined time period assay demand analysis and resupply method is continuously conducted daily throughout the week and then repeated on a weekly basis; This information is provided as described above so that the requisite different reagent containers 30 may be timely supplied into tray 29 of analyzer and shuttled throughout analyzer 10 as required by shuttle system like seen in FIG. 6 in order to maintain a continuous throughput within analyzer), but does not teach analytic instrument not present at the laboratory, and b) the method comprises providing a recommendation to purchase one or more laboratory analytic instruments not already present at the laboratory.
Choubey teaches analytic instrument not present at the laboratory, and b) the method comprises providing a recommendation to purchase one or more laboratory analytic instruments not already present at the laboratory (paragraphs 197 and 207-208: e.g. provide recommendations as to whether an asset should be purchased, leased, or rented as a mode of procurement. The asset purchase component 1230 may provide healthcare asset intelligence data relating to the recommended asset purchases to each of the technical advancement prediction component 1231 and the business growth component 1232. The technical advancement prediction component 1231 may, for example, predict the lifetime of the purchased assets before they would need replacement due to technical advancements in the field. The business growth component 1232 may generate healthcare asset intelligence data relating to tracking and predicting business growth for the enterprise or hospital, such as data relating to practice areas that may be new to the hospital based at least in part on the assets being purchased or recommended for purchase by the asset purchase component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller/Ackermann with Choubey because the references are analogous since they are each directed to features for optimizing the efficiency of clinical/healthcare operations, which is within Applicant’s field of endeavor of lab reagent allocation based on demand and cost considerations, and because further including Choubey’s purchase recommendation of lab instruments not present in the laboratory, as claimed, would serve the motivation to improve operational efficiency in handling of patient samples and reagents (Miller at paragraph 3), and the motivation to maximize assets and achieve business goals (through asset/instrument purchases) (See Choubey at paragraph 8).

Claim 12:  Miller, in view of Ackermann, does not teach the limitation of claim 12.
Choubey teaches wherein the instructions stored on the non-transitory computer readable medium are operable to configure the computer to provide a recommendation to purchase one or more laboratory analytic instruments not already present at the laboratory (paragraphs 197 and 207-208: e.g. provide recommendations as to whether an asset should be purchased, leased, or rented as a mode of procurement. The asset purchase component 1230 may provide healthcare asset intelligence data relating to the recommended asset purchases to each of the technical advancement prediction component 1231 and the business growth component 1232. The technical advancement prediction component 1231 may, for example, predict the lifetime of the purchased assets before they would need replacement due to technical advancements in the field. The business growth component 1232 may generate healthcare asset intelligence data relating to tracking and predicting business growth for the enterprise or hospital, such as data relating to practice areas that may be new to the hospital based at least in part on the assets being purchased or recommended for purchase by the asset purchase component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller/Ackermann with Choubey because the references are analogous since they are each directed to features for optimizing the efficiency of clinical/healthcare operations, which is within Applicant’s field of endeavor of lab reagent allocation based on demand and cost considerations, and because further including Choubey’s purchase recommendation of lab instruments not present in the laboratory, as claimed, would serve the motivation to improve operational efficiency in handling of patient samples and reagents (Miller at paragraph 3), and the motivation to maximize assets and achieve business goals (through asset/instrument purchases) (See Choubey at paragraph 8).

Claim 13:  Each of Miller and Choubey further teaches wherein the instructions stored on the non-transitory computer readable medium are operable to provide a recommendation to use at least one laboratory analytic instrument which is already present at the laboratory (Miller at paragraphs 28, 31, and 32:  e.g., computer 15 is programmed to display or issue a message to an operator identifying the reagent containers 30 and vial containers 30A that will be required to be placed into container loading tray 29, for example 12 hours later, in order that reagent container 30 and vial containers; computer 15 is programmed to display on Monday a message to an operator identifying those reagent containers 30 and vial containers 30A that need to be placed by an operator into tray 29 on Tuesday. On Tuesday, the operator obtains those reagent containers 30 and vial containers 30A that need to be placed into tray 29 from a conventional storage unit and places them into tray; See also, Choubey at paragraph 197:  e.g., optimizer application may help utilize assets optimally, which may include replacing assets, using assets more or less frequently, servicing assets more or less frequently [which are recommendations in lieu of purchasing new equipment).

Allowable over prior art
Claims 4-6, 8, 14-17, and 22-23 are allowable over the prior art.  Claims 4-6, 8, 14-17, and 22-23 are not allowable, however, because these claims stand rejected under 35 USC §101.  In addition, even if the §101 rejection of claims 4-6, 8, 14-17, and 22-23 is overcome, these claims would be objected to as dependent upon a rejected base claim, but would be allowable only if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moussavi et al. (US 2011/0161207) discloses a biological reagent catalog, including features for recommending biological agents (see, e.g., Abstract and paragraph 64).
 Qerim et al. (US 2017/0300641):  discloses an instrument management system, including providing recommendations based on, inter alia, cost factors (at least paragraph 50).
Fritchie et al. (US 2018/0059006):  discloses features for evaluating biological sample integrity, including features for reducing time and costs while increasing accuracy (at least paragraph 35).
Pollack et al. (US 2015/0355207):  discloses features for reducing costs by optimizing consumption of reagents (at least paragraph 168).
The acquisition and maintenance of laboratory instrumentation. O'Brien, Judith A. Medical Laboratory Observer 33.2: N/A. Nelson Publishing. (Feb 2001):  discloses business and technical considerations that impact decision-making pertaining to equipment investments, with particular emphasis on cost considerations and optimization activities related thereto.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
12/05/2022